Citation Nr: 1112526	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  07-32 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the pharynx, to include as secondary to the Veteran's service-connected prostate cancer, status post radical prostatectomy, and to include as due to in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran had active military service from May 1966 to May 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, denied entitlement to service connection for squamous cell carcinoma of the pharynx.  

In support of his claim, the Veteran testified at the RO's office in Seattle, Washington (Travel Board hearing) held before the undersigned Acting Veterans Law Judge in October 2010.  A transcript of the hearing is currently of record.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era, so it is presumed he was exposed to Agent Orange while there.

2.  The Veteran's squamous cell carcinoma of the pharynx has been linked by competent medical evidence to his in-service herbicide exposure.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's squamous cell carcinoma of the pharynx was incurred during his active military service.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

The evidence currently of record is sufficient to substantiate the Veteran's service connection claim.  Therefore, no further development with respect to the matter decided herein is required under the VCAA.  There is no need to discuss whether there has been compliance with the duty-to-notify-and-assist provisions of the VCAA because even if for the sake of argument there has not been, this is ultimately inconsequential and, therefore, at most harmless, i.e., non-prejudicial error.  38 C.F.R. § 20.1102 (2010); Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease that was incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Stated somewhat differently, to establish entitlement to service connection, there must be: (1) a medical diagnosis of a current disorder; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and, (3) medical evidence of a nexus between an in-service injury or disease and the current disorder.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Direct service connection generally requires evidence of a current disorder with a relationship or connection to an injury or disease or some other manifestation of the disorder during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service-connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service-connected if all the evidence, including relevant service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran asserts that his pharynx cancer is due to his service-connected prostate cancer.  A disorder may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disability.  38 C.F.R. 
§ 3.310(a).  In addition, secondary service connection may be established by any increase in severity (i.e., aggravation) of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b). See 71 Fed. Reg. 52,744-52,747 (September 7, 2006). See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A claim for secondary service connection requires medical evidence that connects the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran also asserts that his pharynx cancer is due to his in-service herbicide exposure.  Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The following diseases are associated with herbicide exposure for the purposes of the presumption: chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

Thus, service connection may be demonstrated either by showing direct service incurrence or by using applicable presumptions.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b).  

As explained, the first and indeed perhaps most fundamental requirement for any service connection claim is there must be competent evidence of the existence of the currently claimed disorder.  See Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the disorder claimed, to at least confirm the veteran has it; without this minimum level of proof, there is no valid claim).

Here, the record establishes a current diagnosis.  Specifically, in a May 2004 private treatment record from Dr. D.A.M., the Veteran was diagnosed with squamous cell carcinoma of the right pharynx and the right neck.

So the determinative issue is whether the Veteran's pharynx cancer is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."). See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Here, the Veteran served in the active military service from May 1966 to May 1970.  Thus, since he served in Vietnam during the Vietnam era (meaning between January 9, 1962, and May 7, 1975), it is presumed he was exposed to Agent Orange while there.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

However, the herbicide presumption does not apply to the Veteran because pharynx cancer is not one of the diseases associated with herbicide exposure.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

Nonetheless, the Veteran's pharynx cancer can still be service-connected if there is medical evidence directly linking the pharynx cancer to his exposure to toxic herbicides (e.g., the dioxin in Agent Orange).  See Combee, 34 F.3d at 1043 (where the United States Federal Circuit Court determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishing entitlement to service connection with proof of actual direct causation, even when the veteran does not have one of the listed presumptive conditions).  

In this regard, the claims file contains two medical opinions linking the Veteran's pharynx cancer to his in-service herbicide exposure.  

Specifically, Dr. D.A.M., the Veteran's private treating physician, submitted a medical opinion dated in November 2007.  In the medical opinion, Dr. D.A.M. determined that "it is reasonable to hypothesize if squamous cell carcinoma of the larynx can be as the result of the exposure to Agent Orange, then pharyngeal carcinoma immediately adjacent to the larynx certainly could be contributed to by Agent Orange."  Dr. D.A.M. pointed out that the area of the Veteran's original recurrence of his primary lesion was in the right lateral pharyngeal wall, which is immediately adjacent to the larynx.

Further, in July 2010, the Veteran's claims file was throughly reviewed by a VA examiner for a medical opinion.  The VA examiner did not examine the Veteran.  The VA examiner determined that the Veteran's pharyngeal cancer was "at least as likely as not [50/50 probability] caused by or as a result of herbicide exposure in Vietnam."  The VA examiner reported that his opinion supports Dr. D.A.M.'s opinion.  As support for his medical opinion, the VA examiner noted the Veteran's presumed in-service herbicide exposure, and pointed out that there were no other possible etiologies for the Veteran's prostate cancer, such as excessive smoking, hard liquor intake, chewing tobacco, or family history.

The claims file does not contain any negative medical opinions.

The Board notes that it is VA's defined and consistently applied policy to administer the law under a broad interpretation consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2010).

Thus, in the absence of any medical evidence to contradict these favorable medical opinions and in considering the Veteran's lay statements, the Board finds that it is as likely as not that the Veteran's pharynx cancer is related to his exposure to herbicides in Vietnam.  So resolving all reasonable doubt in his favor, his claim for service connection for squamous cell carcinoma of the pharynx must be granted.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
ORDER

The claim for service connection for squamous cell carcinoma of the pharynx is granted, subject to the laws and regulations governing the payment of VA compensation.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


